                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002

                                                                    6 Attorneys for Debtor
                                                                      and Debtor-in-Possession,
                                                                    7 Coastal International, Inc.

                                                                    8                            UNITED STATES BANKRUPTCY COURT
                                                                    9                            NORTHERN DISTRICT OF CALIFORNIA
                                                                   10                                   SAN FRANCISCO DIVISION
                                                                   11 In re                                        Case No. 19-31326-HLB
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 COASTAL INTERNATIONAL, INC., a               Chapter 11
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                      Nevada corporation,
                                                                   13                                              MOTION FOR ORDER APPROVING
                                                                                  Debtor and Debtor-in-            DEBTOR’S PAYMENT OF BRUCE GREEN’S
                                                                   14             Possession.                      SALARY PURSUANT TO DEBTOR’S
                                                                                                                   ORDINARY COURSE OF BUSINESS;
                              Tel 714-966-1000




                                                                   15                                              MEMORANDUM OF POINTS AND
                                                                                                                   AUTHORITIES AND DECLARATION OF
                                                                   16                                              BRUCE GREEN IN SUPPORT THEREOF
                                                                   17                                              Date:      April 30, 2020
                                                                                                                   Time:      10:00 a.m.
                                                                   18                                              Place:     450 Golden Gate Avenue
                                                                                                                              Courtroom 19
                                                                   19                                                         San Francisco, CA 94102
                                                                                                                   Judge:     Hon. Hannah L. Blumenstiel
                                                                   20

                                                                   21

                                                                   22 TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES BANKRUPTCY

                                                                   23 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER

                                                                   24 INTERESTED PARTIES:

                                                                   25           Coastal International, Inc., debtor and debtor-in-possession (“Debtor”) in the above-
                                                                   26 captioned chapter 11 bankruptcy case (“Case”), submits this Motion for Order Approving

                                                                   27 Debtor’s Payment of Bruce Green’s Salary Pursuant to Debtor’s Ordinary Course of

                                                                   28 Business (the “Motion”). In support of the Motion, the Debtor submits the following
                                                                        1267269.1                                                                            MOTION

                                                                   Case: 19-31326       Doc# 319    Filed: 04/09/20   Entered: 04/09/20 18:46:01    Page 1 of
                                                                                                                 13
                                                                    1 memorandum of points and authorities and declaration of Bruce Green, and respectfully

                                                                    2 represents as follows:

                                                                    3                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    4 I.        INTRODUCTION
                                                                    5           By this Motion, the Debtor requests formal approval of the payment of the salary of

                                                                    6 its Chief Executive Officer, Chief Financial Officer and President, Bruce Green (“Green”).

                                                                    7 Debtor brings this Motion in an abundance of caution, as the payment of Green’s salary is

                                                                    8 a transaction in the ordinary course of business for the Debtor, and therefore does not

                                                                    9 require notice and a hearing pursuant to 11 U.S.C. § 363. Debtor followed Northern

                                                                   10 District of California procedures for paying and disclosing payments to Green. Debtor

                                                                   11 spoke with the Office of the United States Trustee regarding the compensation to be paid
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 to Green. Debtor also disclosed the compensation to the Official Committee of Creditors
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Holding Unsecured Claims (“Committee”), and the Committee did not oppose such

                                                                   14 compensation. Notwithstanding the above, American Home Assurance Company
                              Tel 714-966-1000




                                                                   15 (“AHAC”) has commenced an adversary proceeding against the Debtor seeking inter alia

                                                                   16 disgorgement of any and all amounts paid to Green and an injunction against the Debtor

                                                                   17 from paying any further salary. Debtor brings this Motion for Court approval of the

                                                                   18 compensation paid to Bruce Green in an attempt to resolve this issue, notwithstanding the

                                                                   19 fact that the Motion itself is likely not necessary in light of the fact that this compensation

                                                                   20 is within the ordinary course of business and within Debtor’s business judgment.

                                                                   21

                                                                   22 II.       FACTUAL BACKGROUND
                                                                   23           A.    The Bankruptcy Filing
                                                                   24           On September 15, 2019 (the “Petition Date”), the Debtor commenced the Case

                                                                   25 under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the

                                                                   26 United States Bankruptcy Court for the Central District of California, Santa Ana Division

                                                                   27 (the “Court”). The Debtor continues to operate and manage its business as a debtor-in-

                                                                   28 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
                                                                        1267269.1                                     2                                        MOTION

                                                                   Case: 19-31326      Doc# 319     Filed: 04/09/20   Entered: 04/09/20 18:46:01      Page 2 of
                                                                                                                 13
                                                                    1           B.    Transfer of Debtor's Case to the Northern District
                                                                    2           On December 30, 2019, this case was transferred from the Central District of

                                                                    3 California to the Northern District of California.

                                                                    4           C.    AHAC’s Adversary Proceeding
                                                                    5           AHAC commenced an adversary proceeding against the Debtor on April 2, 2020,

                                                                    6 commencing case number 20-03009 (“Adversary Proceeding”) seeking inter alia

                                                                    7 disgorgement of any and all amounts paid to Green and an injunction against the Debtor

                                                                    8 from paying any further salary.

                                                                    9           D.    Debtor’s Business Operations
                                                                   10           Debtor is a Nevada corporation formed in 1984, which provides trade show

                                                                   11 installation and dismantling services in the exhibit and event industry. Debtor has
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 continued to operate post-petition. Debtor has filed numerous post-petition monthly
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 operating reports. Debtor’s most recent monthly operating report indicates that Debtor

                                                                   14 continues to operate successfully post-petition.
                              Tel 714-966-1000




                                                                   15                 1.     Green’s Role in the Debtor
                                                                   16           Green is the Chief Executive Officer (“CEO”) of the Debtor. Not only is Green the

                                                                   17 CEO of the Debtor, but Green is additionally the President and Chief Financial Officer

                                                                   18 (“CFO”) of the Debtor. Green is an integral part of the Debtor and without Green, Debtor

                                                                   19 would absolutely be unable to operate successfully.

                                                                   20           As CEO, Green handles operations management, office management, sales

                                                                   21 management, account managers supervision, and liaison with unions. Relating to his role

                                                                   22 as CFO, Green manages contract accountants, including Debtor’s financial advisor, Force

                                                                   23 10, maintains daily contact with TAB Bank and manages the line of credit of the Debtor,

                                                                   24 and manages in-house accounting staff. Additionally, Green manages staff downsizing

                                                                   25 and communicating with corporate clients regarding strategies and news relating to

                                                                   26 projects, a task with new significance in light of the massive effects of COVID-19 on the

                                                                   27 status of trade shows. Green is also responsible for handling the reorganization and

                                                                   28 bankruptcy matters on behalf of the Debtor that arise during the chapter 11 proceeding.
                                                                        1267269.1                                     3                                     MOTION

                                                                   Case: 19-31326      Doc# 319     Filed: 04/09/20   Entered: 04/09/20 18:46:01   Page 3 of
                                                                                                                 13
                                                                    1 Each of these tasks is essential to the Debtor’s successful operation, and none of Green’s

                                                                    2 tasks are irrelevant, inappropriate, or unnecessary.

                                                                    3                 2.     Bruce Green’s Post-Petition Compensation is Reasonable and
                                                                    4                        Appropriate
                                                                    5           Green’s pre-petition salary from the years of 2012-2019 is as follows:

                                                                    6           2012 - $422,600.20;

                                                                    7           2013 - $372,600.20;

                                                                    8           2014 - $698,608.20;

                                                                    9           2015 - $340,664.61;

                                                                   10           2016 - $582,600.20;

                                                                   11           2017 - $547,600.20;
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           2018 - $337,156.80; and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           2019 - $359,105.24.

                                                                   14           Ignoring the fact that Green was not paid any amounts from the Petition Date
                              Tel 714-966-1000




                                                                   15 through the end of 2019, the past eight years show Green’s average salary at

                                                                   16 approximately $8,800.33 per week. All of the above compensation information was

                                                                   17 provided to AHAC in the form of W-2s many months ago. Moreover, this information was

                                                                   18 again provided to AHAC in connection with its request for justification of the compensation

                                                                   19 paid to Green.

                                                                   20           Green waived his compensation from the Petition Date through the end of 2019.

                                                                   21 As a result, from September 15, 2019, through December 31, 2019, Green received no

                                                                   22 compensation for his work with the Debtor. Beginning on January 1, 2020, Green began

                                                                   23 receiving a gross weekly salary of $7,000, over $1,800 less weekly than his historically

                                                                   24 approximate salary. Furthermore, as of March 1, 2020, Green’s gross weekly salary was

                                                                   25 reduced to $3,500, more than $5,300 less weekly than his historically approximate salary.

                                                                   26

                                                                   27

                                                                   28
                                                                        1267269.1                                     4                                    MOTION

                                                                   Case: 19-31326       Doc# 319    Filed: 04/09/20   Entered: 04/09/20 18:46:01    Page 4 of
                                                                                                                 13
                                                                    1 III.    LEGAL ANALYSIS
                                                                    2         A.     Debtor Has Authority to Make Payments in the Ordinary Course of
                                                                    3                Business
                                                                    4         Debtor, as debtor-in-possession in the above-captioned chapter 11 case, has the

                                                                    5 authority to make payments in the ordinary course of business without notice or a hearing.

                                                                    6 Section 363(c)(1) states that:

                                                                    7                If the business of the debtor is authorized to be operated under
                                                                                     section 721, 1108, 1183, 1184, 1203, 1204, or 1304 of this title
                                                                    8                and unless the court orders otherwise, the trustee may enter
                                                                                     into transactions, including the sale or lease of property of the
                                                                    9
                                                                                     estate, in the ordinary course of business, without notice or a
                                                                   10                hearing, and may use property of the estate in the ordinary
                                                                                     course of business without notice or a hearing.
                                                                   11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 11 U.S.C. § 363(c)(1). Section 1107 grants to a debtor in possession “all the rights, other
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 than the right to compensation under section 330 of this title, and powers, and shall

                                                                   14 perform all the functions and duties, except the duties specified in sections 1106(a)(2), (3),
                              Tel 714-966-1000




                                                                   15 and (4) of this title, of a trustee serving in a case under this chapter.” As a result, Section

                                                                   16 1107 grants the Debtor the authority, pursuant to § 363(c)(1), to enter into transactions in

                                                                   17 the ordinary course of business without notice or a hearing. The payments to Green, as

                                                                   18 shown below, are in the ordinary course of business and within the business judgment of

                                                                   19 the Debtor, therefore, Debtor is authorized to make such payments.

                                                                   20         B.     Payments to Green Were in the Ordinary Course of Business
                                                                   21         To determine whether payments are in the ordinary course of business, courts look
                                                                   22 to two tests, a “vertical” test and a “horizontal” test. See In re Dant & Russell, Inc., 853

                                                                   23 F.2d 700 (9th Cir. 1988). The “vertical” test asks whether the transaction subjects

                                                                   24 creditors to economic risks different from those accepted at the time of contract with the

                                                                   25 debtor, and the “horizontal” test asks whether the transaction is the type that similar

                                                                   26 businesses engage in as part of their ordinary business operations. In re Wonderwork,

                                                                   27 Inc., 611 B.R. 169 (Bankr. S.D.N.Y. 2020) (citing Med. Malpractice Ins. Ass’n v. Hirsch (In

                                                                   28 re Lavigne), 114 F.3d 379 (2d Cir. 1997). Compensation paid to the CEO, CFO and
                                                                      1267269.1                                   5                                 MOTION

                                                                   Case: 19-31326      Doc# 319    Filed: 04/09/20    Entered: 04/09/20 18:46:01     Page 5 of
                                                                                                                13
                                                                    1 President of a debtor is generally ordinary course of business payments unless the

                                                                    2 compensation is truly outrageous or otherwise abnormal. In re Saxton, Inc., 2007 WL

                                                                    3 7540972 (9th Cir. B.A.P. 2007) (“Generally, salaries for employees of a debtor in

                                                                    4 possession are within the ordinary course of business entitled to administrative expense

                                                                    5 status under § 364(a).”); see In re Wonderwork, Inc., 611 B.R. 169.

                                                                    6           The payments to Green satisfy both the “vertical” and “horizontal” tests. The

                                                                    7 payments to Green do not in any way subject the creditors of the Debtor to economic risks

                                                                    8 different from those accepted at the time of contract with the Debtor. In fact, the

                                                                    9 payments to Green are significantly less than his historical salary. Therefore, any change

                                                                   10 to the economic risks of the Debtor as a result of the new payment arrangement with

                                                                   11 Green has only benefited creditors, since Green waived his salary for the first four months
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 of the bankruptcy and has agreed to accept less than his historical salary beginning on
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 January 1, 2020, and far less beginning March 1, 2020. There is no question of prejudice

                                                                   14 since no creditor doing business with the Debtor would assume the Debtor would simply
                              Tel 714-966-1000




                                                                   15 not pay its CEO, CFO, and President. Additionally, since the payments are even less than

                                                                   16 the historical payments to Green, the payments certainly pass the “vertical” test.

                                                                   17           The payments additionally pass the “horizontal” test. In Wonderwork, the Court

                                                                   18 analyzed the payments to a CEO post-petition and found that, even though the CEO in

                                                                   19 that case was earning a “high” salary compared to other similar businesses at $475,000

                                                                   20 per year (or $9,134.62 per week), it was within the parameters of similar CEOs. Here,

                                                                   21 there is little doubt that CEOs at similar businesses earn more than the $3,500 per week

                                                                   22 projected to be paid to Green. In fact, this very business paid on average $8,800 to

                                                                   23 Green in the 8 years prior to the Petition Date. There is absolutely no evidence that the

                                                                   24 payments to Green fail the horizontal test because of their amount. The amount to be

                                                                   25 paid to Green is reasonable given the essential and significant services he provides to the

                                                                   26 Debtor. As a result, the payments pass the “horizontal” test. Therefore, the payments to

                                                                   27 Green are ordinary course of business payments that the Debtor can make absent notice

                                                                   28 and a hearing and based upon its business judgment.
                                                                        1267269.1                                     6                                     MOTION

                                                                   Case: 19-31326      Doc# 319     Filed: 04/09/20   Entered: 04/09/20 18:46:01   Page 6 of
                                                                                                                 13
                                                                    1           C.    Other Sections Inapplicable
                                                                    2           There are no other sections in the Bankruptcy Code applicable to the Court

                                                                    3 authorization of the payments to Green and the filing of the Adversary Proceeding by

                                                                    4 AHAC is improper and without basis.

                                                                    5           Section 501(c) contains types of payments to insiders that are not authorized under

                                                                    6 the Code. Section 501(c)(1) is inapplicable since the compensation to Green is not for

                                                                    7 “retention” intended to induce Green to stay with the business. Rather, Green worked for

                                                                    8 several months for the Debtor without receiving any compensation at all. Section

                                                                    9 501(c)(2) is likewise inapplicable because it applies only to severance payments to

                                                                   10 insiders. Further, Section 501(c)(3) is inapplicable because it only applies to transfers or

                                                                   11 obligations outside the ordinary course of business. Finally, section 363(b) is inapplicable
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 for the same reason: the compensation to Green constitutes payment in the ordinary
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 course of business.

                                                                   14           The Debtor fully disclosed the compensation to Green through the monthly
                              Tel 714-966-1000




                                                                   15 operating reports. The Committee has not opposed the payment of Green’s

                                                                   16 compensation. AHAC is a member of the Committee, and has taken the extraordinary

                                                                   17 step of filing the Adversary Proceeding with respect to the ordinary course of business

                                                                   18 payments by the Debtor to its CEO, CFO, and President. Green’s compensation is

                                                                   19 reasonable and appropriate based upon his extensive responsibilities as outlined herein.

                                                                   20 Debtor believes based upon consultation with outside advisor that the compensation paid

                                                                   21 to and proposed to be paid to Green is reasonable and within the industry standard.

                                                                   22 Debtor seeks resolution of this issue through the Motion so that Green may continue his

                                                                   23 services to the Debtor without the cloud of litigation filed by AHAC.

                                                                   24

                                                                   25 IV.       CONCLUSION
                                                                   26           Based on the foregoing, the Debtor respectfully requests that the Court enter an

                                                                   27 order:

                                                                   28           1.    Granting the Motion;
                                                                        1267269.1                                     7                                      MOTION

                                                                   Case: 19-31326      Doc# 319     Filed: 04/09/20   Entered: 04/09/20 18:46:01   Page 7 of
                                                                                                                 13
                                                                   1            2.   Approving the amounts previously paid to Bruce Green as an appropriate

                                                                   2 action taken by the Debtor in the ordinary course of business and within the Debtor’s

                                                                   3 business judgment;

                                                                   4            3.   Approving the amounts projected to be paid to Bruce Green as an

                                                                   5 appropriate action taken by the Debtor in the ordinary course of business and within the

                                                                   6 Debtor’s business judgment; and

                                                                   7            4.   Granting such other and further relief as the Court may deem just and

                                                                   8 appropriate.

                                                                   9 Dated: April 9, 2020                           WEILAND GOLDEN GOODRICH LLP

                                                                   10

                                                                   11                                               By: /s/ Jeffrey I. Golden
                                                                                                                        JEFFREY I. GOLDEN
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                                   Attorneys for Debtor and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                                                                        Debtor-in-Possession,
                                                                   13                                                   Coastal International, Inc.

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1267269.1                                   8                                    MOTION

                                                                   Case: 19-31326     Doc# 319    Filed: 04/09/20   Entered: 04/09/20 18:46:01    Page 8 of
                                                                                                               13
                                                                   1                              DECLARATION OF BRUCE GREEN
                                                                   2
                                                                                I, Bruce Green, declare as follows:
                                                                   3
                                                                                1.    I am the Chief Executive Officer of Coastal International, Inc., the debtor and
                                                                   4
                                                                        debtor-in-possession (“Debtor”) in the above-captioned chapter 11 case. In my role as
                                                                   5
                                                                        Chief Executive Officer, I am familiar with the daily operations of the Debtor’s business.
                                                                   6
                                                                        Except as otherwise noted, I have personal knowledge of the matters set forth in this
                                                                   7
                                                                        Declaration and, if called as a witness, could testify competently thereto. I am submitting
                                                                   8
                                                                        this Declaration in support of the Debtor’s Motion for Order Approving Debtor’s Payment
                                                                   9
                                                                        of Bruce Green’s Salary Pursuant to Debtor’s Ordinary Course of Business (the “Motion”).
                                                                   10
                                                                        All capitalized terms set forth in the Motion are incorporated herein by this reference.
                                                                   11
                                                                                2.    On September 15, 2019 (the “Petition Date”), the Debtor commenced the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                        Case under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in
                                                                   13
                                                                        the United States Bankruptcy Court for the Central District of California, Santa Ana
                                                                   14
                                                                        Division (the “Court”).
                              Tel 714-966-1000




                                                                   15
                                                                                3.    On December 30, 2019, Debtor's case was transferred from the Central
                                                                   16
                                                                        District to the Northern District of California.
                                                                   17
                                                                                4.    AHAC commenced an adversary proceeding against the Debtor on April 2,
                                                                   18
                                                                        2020, commencing case number 20-03009 (“Adversary Proceeding”).
                                                                   19
                                                                                5.    The Debtor continues to operate and manage its business as a debtor-in-
                                                                   20
                                                                        possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
                                                                   21
                                                                                6.    As is evident from the Debtor's operating reports, the Debtor is paying its
                                                                   22
                                                                        post-petition obligations as they become due. The Debtor is also current on all post-
                                                                   23
                                                                        petition fess to the Office of the United States Trustee.
                                                                   24
                                                                                7.    In addition to being the CEO of the Debtor, I am also the acting President
                                                                   25
                                                                        and Chief Financial Officer of the Debtor.
                                                                   26
                                                                                8.    Pursuant to my duties as CEO, I handle operations management, office
                                                                   27
                                                                        management, sales management, account managers supervision, and liaison with unions.
                                                                   28
                                                                        1267269.1                                          9                                   MOTION

                                                                   Case: 19-31326       Doc# 319     Filed: 04/09/20       Entered: 04/09/20 18:46:01   Page 9 of
                                                                                                                  13
Case: 19-31326   Doc# 319   Filed: 04/09/20 Entered: 04/09/20 18:46:01   Page 10 of
                                         13
Case: 19-31326   Doc# 319   Filed: 04/09/20 Entered: 04/09/20 18:46:01   Page 11 of
                                         13
                                                                    1                                        SERVICE LIST
                                                                    2 BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                                    3       Reem J. Bello       rbello@wgllp.com, kadele@wgllp.com
                                                                    4       Jared A. Day     jared.a.day@usdoj.gov, ankey.to@usdoj.gov
                                                                    5       Stephen D. Finestone       sfinestone@fhlawllp.com
                                                                    6       Beth E. Gaschen       bgaschen@wgllp.com
                                                                    7       Jeffrey I. Golden     jgolden@wgllp.com, kadele@wgllp.com
                                                                    8       Douglas Harris       douglas.harris@alston.com, douglas.harris@duke.edu
                                                                    9       Jennifer C. Hayes      jhayes@fhlawllp.com
                                                                   10       Alan C. Hochheiser       ahochheiser@mauricewutscher.com
                                                                   11       William W. Huckins       whuckins@allenmatkins.com
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12       Leib Lerner     leib.lerner@alston.com
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13       William F. McCormick        bill.mccormick@ag.tn.gov
                                                                   14       Jessica Georgia McKinlay        mckinlay.jessica@dorsey.com,
                                                                              egovia.maria@dorsey.com
                              Tel 714-966-1000




                                                                   15
                                                                            Office of the U.S. Trustee / SF     USTPRegion17.SF.ECF@usdoj.gov
                                                                   16
                                                                            Matthew Jon Olson        olson.matt@dorsey.com, stell.laura@dorsey.com
                                                                   17
                                                                            Derrick Talerico      dtalerico@ztlegal.com, sfritz@ztlegal.com
                                                                   18
                                                                            Steven T. Waterman waterman.steven@dorsey.com,
                                                                   19        bingham.karen@dorsey.com

                                                                   20       Ryan A. Witthans       rwitthans@fhlawllp.com
                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                    2
                                                                   Case: 19-31326   Doc# 319      Filed: 04/09/20 Entered: 04/09/20 18:46:01   Page 12 of
                                                                                                               13
                                                                    1 BY MAIL:

                                                                    2 Coastal International, Inc.                        TN Dept. of Revenue
                                                                      2832 B Walnut Avenue                               c/o TN Attorney General's Office,
                                                                    3 Tustin, CA 92780-7002                              Bankruptcy Division
                                                                    4 Debtor                                             PO Box 20207
                                                                                                                         Nashville, TN 37202-0207
                                                                    5 Derrick Talerico                                   Request for Special Notice
                                                                      David B. Zolkin
                                                                    6 Zolkin Talerico LLP                                Kimberly E. Neureiter
                                                                      12121 Wilshire Blvd., #1120                        Pension Benefit Guaranty Corporation
                                                                    7 Los Angeles, CA 90025                              1200 K. Street, N.W.
                                                                    8 Attorney for Committee                             Washington, D.C. 20005
                                                                                                                         Request for Special Notice
                                                                    9 Global Experience Specialists
                                                                      c/o Kevin J. Larner, AIG                           Office of the United States Trustee
                                                                   10 Associate General Counsel, Litigation              Attn: Jared A. Day
                                                                      General Insurance                                  300 Booth Street, Rm. 3009
                                                                   11
                                                                      80 Pine Street, 13th Floor                         Reno, NV 89509
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 New York, NY 10005                                 Request for Special Notice
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                      Committee Member
                                                                   13                                                    Matthew J. Olson
                                                                      Jesus Lopez                                        Dorsey & Whitney LLP
                                                                   14 4585 San Juan Ave.                                 305 Lytton Avenue
                                                                      Fremont, CA 94536                                  Palo Alto, CA 94301
                              Tel 714-966-1000




                                                                   15
                                                                      Committee Member                                   Request for Special Notice
                                                                   16
                                                                      Wallace Randall                                    Stephen F. Finestone
                                                                   17 38 Red Hill Circle                                 Jennifer C. Hayes
                                                                      Tiburon, CA 94920                                  Finestone Hayes LLP
                                                                   18 Committee Member                                   456 Montgomery Street, 20th Floor
                                                                                                                         San Francisco, CA 94104
                                                                   19
                                                                      Kathy Spangler                                     Request for Special Notice
                                                                            th
                                                                   20 554 16 Avenue
                                                                      San Francisco, CA 94118                            Internal Revenue Service (IRS)
                                                                   21 Committee Member                                   Internal Revenue Service
                                                                                                                         P.O. Box 7346
                                                                   22 Willwork Inc.                                      Philadelphia, PA 19101-7346
                                                                   23 c/o Kimberly Fisher                                Internal Revenue Service
                                                                      23 Norfolk Avenue, Suite A
                                                                   24 South Easton, MA 02375                             Securities Exchange Commission
                                                                      Committee Member                                   U.S. Securities and Exchange
                                                                   25                                                    Commission
                                                                      Maurice Wutscher LLP                               Attn: Bankruptcy Counsel
                                                                   26 Alan C. Hochheiser, Esq.                           444 South Flower Street, Suite 900
                                                                   27 23611 Chagrin Blvd., Suite 207                     Los Angeles, CA 90071-9591
                                                                      Beachwood, OH 44122                                Securities Exchange Commission
                                                                   28 Request for Special Notice
                                                                                                                     3
                                                                   Case: 19-31326    Doc# 319       Filed: 04/09/20 Entered: 04/09/20 18:46:01    Page 13 of
                                                                                                                 13
